Title: Thomas Jefferson to Alexander J. Dallas, 18 April 1815
From: Jefferson, Thomas
To: Dallas, Alexander James


          Dear Sir Monticello. Apr. 18. 1815.
          De Your favor of Feb. 21. was recieved in due time. I thought it a duty to spare you the trouble of reading an useless answer, and have therefore delayed acknoleging it until now. not having revised the library for many years, I expected that books would be missing without being able to conjecture how many, and that in that case a deduction should be made for the deficient volumes. I have gone through a rigorous review of them, and find indeed some missing, which were on the Catalogue, on which the estimate and purchase were made; but that considerably more both in number and value had been omitted by oversight in copying that catalogue from the original one which was done two years ago. I have not thought it right to withdraw these from the library, so that the whole delivered exceeds on the principles of the estimate, the sum appropriated, and of course there is no ground for any deduction. the books being now all ready for delivery, and their removal actually commenced, I may with propriety now recieve the payment. entirely unacquainted as I am with the forms established at the treasury for the security of the public I must only say what I wish, and so far as it may be inconsistent with the necessary forms, you will have the goodness to correct me and inform me what is necessary. if my convenience can be so far consulted, I would request payments to be made
          
            
              
              Dollars
              
              
            
            
              to William Short of Philadelphia of
              10,500
              }
              in bills of such of the specified denominations & places of paiment as they shall chuse 
            
            
              to John Barnes of George town of
               4,870.
            
            
              to myself
               8,580
              
              to be inclosed to me by mail in 82.
            
            
              
              23,950
              
              
            
          
           notes of 100.D. each and 19. of 20.D. each, payable in Richmond, for which last sum I inclose my reciept, and I forward to mr Short and mr Barnes orders on the Treasurer for the sums to be paid them for which they will give acquittals. should these papers be deficient in form, I will, at a moment’s warning send on any others in whatever form shall be necessary. should it be requisite that the whole should be payable at one and the same place, then Washington would be the most convenient for the whole. as I wait only the completion of the delivery of all the books to set out on a journey of considerable absence and urgency, it would be a great favor to me if the sum which I ask to be remitted to myself, could be sent by as early a mail as the convenience of the Treasury will admit. I pray you to accept my friendly and respectful salutations
          Th: Jefferson
        